811 F.2d 607
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alejandro SOTO-ROCHA and Maria Solorzano de Soto, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 85-3835.
United States Court of Appeals, Sixth Circuit.
Dec. 19, 1986.

Before MERRITT, GUY and NORRIS, Circuit Judges.

ORDER

1
Upon our finding that the Immigration Reform and Control Act of 1986 P.L. 99-603 may affect the outcome of this case, we remand to the District Court with instructions to remand the case to the Immigration Board for a determination of the effect of the Reform Act on the petitioners' application for suspension of deportation.


2
This case was argued before our court on September 29, 1986.  The Reform Act became law on November 6, 1986.  We have since received a letter expressing the Justice Department's view as to the effect of the Reform Act on the case.  It is our opinion that the Immigration Board should determine in the first instance the effect of the Reform Act on the petitioners' case.


3
Accordingly, it is so ORDERED.